

STOCKHOLDERS AGREEMENT
 
STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of January 31, 2008, by and
among Charlie Fisch (“Fisch”), Folio Holdings, LLC (“Folio Holdings”), IA
Capital Partners, LLC (“IA Capital”), Ridge View Group, LLC (“Ridge View”), and
Joseph E. Sarachek (“Sarachek”) (collectively, the “Stockholders,” and
individually a “Stockholder”) and Chazak Value Corp. (the “Company,” and
together with the Stockholders, the “Parties” and individually, a “Party”).
 
WHEREAS, each of the Stockholders invested in The 500 Group, LLC (the “500
Group”) for the purpose of providing the funds necessary to purchase 4,620,000
(the “Shares”) of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”), in connection with the implementation of the Plan of
Reorganization, as amended (the “Plan”), of PubliCARD, Inc. (the “Debtor”);
 
WHEREAS, pursuant to the Contribution Agreement, entered into as of October 26,
2007, by and between the 500 Group and the Debtor, the 500 Group agreed to
contribute $500,000 to the Debtor on the effective date of the Plan in exchange
for the Shares and the releases and related provisions set forth in the Plan,
which contribution was made and which Shares were issued on the date hereof;
 
WHEREAS, pursuant to the Funding Agreement, dated as of January 18, 2008, by and
among the 500 Group, the Debtor and each of the Stockholders, (i) upon its
receipt of the Shares, the 500 Group agreed to distribute such Shares to the
Stockholders in proportion to their investment in the 500 Group under the
Funding Agreement (the “Distribution”) and (ii) the Parties agreed to enter into
this Agreement and the Registration Rights Agreement, dated as of the date
hereof (the “Registration Rights Agreement”); and
 
WHEREAS, the Stockholders desire to set forth their agreement with regard to
certain matters affecting the Company.
 
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:
 
1.  Board Nomination. At each election of or action by written consent to elect
directors of the Company during the 18-month period commencing on the date of
this Agreement (the “Term”), the Stockholders shall vote all of their respective
shares of Common Stock so as to elect an individual designated by each of Fisch,
Folio Holdings, IA Capital, Ridge View and Sarachek, which initial designees
shall be as specified on Schedule A hereto. Each Stockholder shall retain the
director designation right provided for herein during the Term so long as such
Stockholder (together with its affiliates) continues to hold at least 50% of the
number of shares of Common Stock distributed to it pursuant to the Distribution
(as adjusted for stock splits, dividends and the like). Any vote taken to remove
any director elected pursuant to this Section 1, or to fill any vacancy created
by the resignation, removal or death of a director elected pursuant to this
Section 1, shall also be subject to the provisions of this Section 1. With
respect to the removal of designated directors, upon the request of any Party
entitled to designate a director as provided in this Section 1, each Stockholder
agrees to vote its shares of Common Stock for the removal of such director. Each
Stockholder also agrees to vote all of its shares of Common Stock or execute
written proxies or consents with respect to such shares in favor of an equity
incentive plan to be proposed by the Company’s management providing for the
issuance of up to 10% (as of the date the effectiveness of such plan) of the
Company’s outstanding shares of Common Stock.  
 

--------------------------------------------------------------------------------


 
2.  Right of First Refusal.
 
(a)  Right of First Refusal on Sales of Stock. Except with respect to any sales
of Common Stock pursuant to a registered public offering or sales pursuant to
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), or
as otherwise permitted by Section 6 hereof, each Stockholder hereby agrees that
during the Term, he, she or it shall not sell or otherwise transfer any shares
of Common Stock or other securities of the Company (“Securities”), except in
accordance with the following procedures:
 
(i)  Upon receipt of a bona fide offer to purchase all or any portion of the
Securities of a Stockholder (the “Selling Stockholder”) that is subject to this
Section 2 (the “Offer to Purchase”), the Selling Stockholder shall deliver to
the Company and to each other Stockholder (each, a “Non-Selling Stockholder”) a
notice (an “Offering Notice”) stating (A) such Selling Stockholder’s bona fide
intention to sell such Securities and offering to sell such Securities to the
Company, and then to the Non-Selling Stockholders if the Company does not accept
the offer to purchase all of such Securities, (B) the amount of Securities to
which the Offer to Purchase applies, (C) the price, terms and conditions of the
Offer to Purchase and (D) the name of the party or parties making the Offer to
Purchase (the “Potential Purchaser(s)”).
 
(ii)  During the 20-day period following delivery to the Company of the Offering
Notice (the “Company Offer Period”), the Company may elect by written notice to
the Selling Stockholder to accept the Selling Stockholder’s offer to sell all or
a portion of the Securities covered by the Offering Notice on the same terms and
conditions specified therein. If, by the end of the Company Offer Period, the
Company does not elect to purchase all Securities covered by the Offering
Notice, the Company shall so notify in writing the Non-Selling Stockholders,
which notice shall set forth the amount of the Selling Stockholder’s Securities
that remains available for sale to the Non-Selling Stockholders under the
Offering Notice (the “Available Securities”). During the 20-day period following
delivery of such notice by the Company (the “Non-Selling Stockholder Offer
Period”), the Non-Selling Stockholders may elect by written notice to the
Selling Stockholder to accept the Selling Stockholder’s offer to sell the
Available Securities on the same terms and conditions specified in the Offering
Notice.
 
(iii)  Each Non-Selling Stockholder may elect to purchase its pro rata share of
the Available Securities, based on the ratio that (A) the sum of the number of
shares of Common Stock each Non-Selling Stockholder holds bears to (B) the sum
of the number of shares of Common Stock held by all Non-Selling Stockholders,
and may also offer, in its written notice to the Selling Stockholder, to
purchase any of the Available Securities not purchased by other Non-Selling
Stockholders, in which case such Securities not accepted by the other
Non-Selling Stockholders shall be deemed to have been offered to and accepted by
the Non-Selling Stockholders that exercised their option under this paragraph
(iii), pro rata, on the above-described terms and conditions.
 
2

--------------------------------------------------------------------------------


 
(iv)  If any Securities included in the Offering Notice have not been timely
accepted for purchase by the Company and the Non-Selling Stockholders, then the
Selling Stockholder may sell to the Potential Purchaser(s) all or any part of
the remaining Available Securities at a price not less than the price, and on
terms and conditions not more favorable to the Potential Purchaser(s) than the
terms stated in the original Offering Notice, at any time within 60 days after
the expiration of the Non-Selling Stockholder Offer Period. In the event the
remaining Securities are not sold by the Selling Stockholder during such 60-day
period, the right of the Selling Stockholder to sell such remaining Securities
shall expire and the obligations of this Section 2 shall be reinstated.
 
(v)  A single closing for the sales of Securities to the Company and/or the
Non-Selling Stockholders under the terms of this Section 2 shall be made at the
offices of the Company (or at such other location specified by the Company) on a
mutually satisfactory business day within 14 days of the expiration of the
latest of the aforesaid periods or if no mutually satisfactory date is agreed
upon, then on the last business day within such 14-day period. Delivery of
certificates or other instruments evidencing such Securities duly endorsed for
transfer to the Company or applicable Non-Selling Stockholders (as the case may
be) shall be made on such date against payment of the purchase price therefor.
 
(vi)  Anything contained herein to the contrary notwithstanding, any purchaser
of Securities pursuant to this Section 2 who is not a Stockholder shall agree in
writing in advance with the parties hereto to be bound by and comply with all
applicable provisions of this Agreement and shall be deemed to become a
Stockholder for all purposes of this Agreement. All sales of Securities in
accordance with this Section shall be in a private transaction exempt from
registration under the Securities Act and other applicable securities laws, as
confirmed in each case by an opinion of counsel reasonably acceptable to the
Company.
 
3.  Amendments and Waivers. This Agreement may be amended, modified or
supplemented only in writing executed by each of the Parties, and any provisions
herein may be waived only in writing executed by the Party or Parties against
whom such waiver is asserted; provided, that, no such waiver shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent default, misrepresentation, or breach of warranty or
covenant.
 
4.  Governing Law And Venue; Waiver Of Jury Trial.  This Agreement shall be
deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the law of the state of Delaware without
regard to the conflict of law principles. The parties hereto hereby irrevocably
submit exclusively to the jurisdiction of the courts of the State of New York
and the Federal courts of the United States of America located in New York City
in connection with all disputes, claims or controversies arising out of or
relating to this Agreement and the documents referred to in this Agreement, and
in respect of the transactions contemplated hereby and thereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a New
York State or Federal court. The parties hereto hereby consent to and grant any
such court jurisdiction over the person of such parties for purposes of the
foregoing.
 
3

--------------------------------------------------------------------------------


 
(a)  Each Party hereto hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury in respect of any litigation directly or
indirectly arising out of or relating to this Agreement, or the transactions
contemplated by this Agreement. Each Party certifies and acknowledges that
(i) no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver, (ii) each Party understands
and has considered the implications of this waiver, (iii) each Party makes this
waiver voluntarily, and (iv) each Party has been induced to enter into this
Agreement by, among other things, the mutual waivers in this paragraph 4.
 
5.  Severability. In the event that any provision of this Agreement, or the
application of such provision to any person or in any set of circumstances shall
be determined to be invalid, unlawful or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful or unenforceable, shall not be impaired or otherwise affected and shall
continue to be enforceable to the fullest extent permitted by law.
 
6.  Assignment. Except as provided herein, none of the Parties may assign any of
its rights or delegate any of its duties under this Agreement. Any purported
assignment in violation of this Agreement will be void ab initio. In addition to
sales of Common Stock in accordance with Section 2 hereof or pursuant to a
registered public offering or sales pursuant to Rule 144 under the Securities
Act, a Stockholder may sell or transfer Company securities to its affiliates, in
a private transaction exempt from registration under the Securities Act and
other applicable securities laws, as confirmed in each case by an opinion of
counsel reasonably acceptable to the Company, provided that such transferee
shall, as a condition to the effectiveness of such transfer, execute a
counterpart to this Agreement assuming all of the obligations of the
transferring Stockholder with respect to such securities and agreeing to be
treated as if an original party hereto. Notwithstanding the foregoing or any
other provisions herein, no such assignment will relieve such Stockholder of its
obligations hereunder.
 
7.  Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications to the Stockholders shall be
sent to the address as set forth on the signature pages hereof and
communications to the Company, at its corporate offices, or at such other
address as any such Party may designate by ten (10) days advance written notice
to the other Parties hereto.
 
4

--------------------------------------------------------------------------------


 
8.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Facsimile or email transmission of an executed counterpart of
this Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart, and such signatures shall be deemed original signatures for
purposes of the enforcement and construction of this Agreement.
 
9.  Interpretation; Absence of Presumption; Certain Definitions.
 
(a)  For the purposes hereof, (1) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, (2) the terms “hereof”, “herein”, and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including the schedule hereto)
and not to any particular provision of this Agreement, and Paragraph and
Schedule references are to the Paragraphs and Schedules to this Agreement unless
otherwise specified, (3) the word “including” and words of similar import when
used in this Agreement shall mean “including without limitation” unless the
context otherwise requires or unless otherwise specified, (4) the word “or”
shall not be exclusive, (5) provisions shall apply, when appropriate, to
successive events and transactions, and (6) all references to any period of days
shall be deemed to be to the relevant number of calendar days unless otherwise
specified.
 
(b)  The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
 
10.  Specific Performance. The Parties agree that irreparable damage would occur
in the event that any provision of this Agreement is not performed in accordance
with the terms of this Agreement and that therefore the Parties shall be
entitled to seek specific performance of the terms of this Agreement in addition
to any other remedy at law or equity, without the necessity of proving
irreparable harm or posting bond or other security.
 
11.  Waiver of Conflicts. Each party to this Agreement acknowledges that Cooley
Godward Kronish, outside general counsel to the Company, has in the past
performed and is or may now or in the future represent one or more Stockholders
or their affiliates in matters unrelated to the transactions contemplated by
this Agreement, including representation of such Investors or their affiliates
in matters of a similar nature to such transactions. The applicable rules of
professional conduct require that Cooley Godward Kronish inform the parties
hereunder of this representation and obtain their consent. Cooley Godward
Kronish has served as outside general counsel to the Company and has negotiated
the terms of this Agreement and related transactions solely on behalf of the
Company. The Company and each Stockholder hereby (a) acknowledge that they have
had an opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation; (b) acknowledge that with respect to this
Agreement and the related transactions, Cooley Godward Kronish has represented
solely the Company, and not any Stockholder or other equity holder, director or
employee of the Company; and (c) gives its informed consent to Cooley Godward
Kronish’s representation of the Company in connection with this Agreement and
the related transactions.
 
5

--------------------------------------------------------------------------------


 
12.  Termination. This Agreement shall terminate and be of no further force or
effect upon the earlier of (i) an Acquisition or (ii) the date 18 months
following the date of this Agreement. For purposes of this agreement,
“Acquisition” shall mean (A) any consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, continue to hold at least a majority of the voting
power of the surviving entity in substantially the same proportions (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization or (B) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred.
 
13.  Entire Agreement. This Agreement, the Schedule hereto and the Registration
Rights Agreement constitute the entire agreement among the Parties and
supersedes any prior understandings, agreements and representations made by or
between the Parties, whether written or oral, to the extent they relate in any
way to the subject matter hereof.
 
[Remainder of this Page Intentionally Left Blank]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the Parties hereto as of the date first above written.
 

        CHAZAK VALUE CORP.  
   
   
  By:   /s/ Joseph E. Sarachek   

--------------------------------------------------------------------------------

Name: Joseph E. Sarachek   Title:  Chairman & CEO


--------------------------------------------------------------------------------


 

  STOCKHOLDERS:                CHARLIE FISCH  
   
   
  By:   /s/ Charlie Fisch    

--------------------------------------------------------------------------------

   

        FOLIO HOLDINGS, LLC  
   
   
  By:   /s/ Jonathan Lewis     

--------------------------------------------------------------------------------

Name: Jonathan Lewis   Title:  Managing Member

 

        IA CAPITAL PARTNERS, LLC  
   
   
  By:   /s/ Roger Ehrenberg  

--------------------------------------------------------------------------------

Name: Roger Ehrenberg   Title:  Managing Member

 

        RIDGE VIEW GROUP, LLC  
   
   
  By:   /s/ David Marcus   

--------------------------------------------------------------------------------

Name: David Marcus   Title:  Managing Partner

 

        JOSEPH E. SARACHEK  
   
   
  By:   /s/ Joseph E. Sarachek   

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
SCHEDULE A


Initial Members of the Board of Directors





 
·
Charlie Fisch

 
·
Roger Ehrenberg (as designated by IA Capital Partners, LLC)

 
·
David Marcus (as designated by Ridge View Group, LLC)

 
·
Jonathan Lewis (as designated by Folio Holdings, LLC)

 
·
Joseph E. Sarachek

 

--------------------------------------------------------------------------------


 